SUMMARY ORDER
Fu Chun Pan petitions for review of the BIA’s June 2004 denial of his motion to reconsider the BIA’s February 2004 denial of his motion to reopen proceedings before it. We assume that the parties and counsel are familiar with the facts and the procedural history of this case, and the scope of the issues raised by this petition.
Because Pan failed to file a timely petition for review of the BIA’s December 2003 order, this Court lacks jurisdiction over the immigration judge’s underlying order denying Pan’s application for relief pursuant to the Convention Against Torture (“CAT”). Ke Zhen Zhao v. U.S. Dept of Justice, 265 F.3d 83, 89 (2d Cir.2001) (citing Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995)).
Pan has filed a timely petition for review of the BIA’s June 2004 denial of his motion to reconsider, which this Court reviews for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the [BIA] has acted in an arbitrary or capricious manner.” Id. at 233-34 (internal quotation marks and citation omitted). Here, to the extent that Pan’s motion could be read as a motion to reopen the proceedings, the BIA correctly determined that any motion to reopen proceedings would be barred because Pan had already filed one motion to reopen proceedings. See 8 C.F.R. § 1003.2(c)(2). Moreover, the BIA did not abuse its discretion when it denied Pan’s motion to reconsider its previous order, which had denied his first motion to reopen, because Pan merely reiterated his previous claims for CAT relief and therefore failed to establish any factual or legal error on which the BIA could grant a motion to reconsider.
For the foregoing reasons, the petition for review is hereby DENIED. The stay *893of removal previously granted in this matter is hereby VACATED.